Citation Nr: 0515046	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  01-01 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for a 
left ankle disability (status post, left arthroscopy, and 
left modified brostrom ankle reconstruction). 

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

4.  Entitlement to service connection (including on a 
secondary basis) for a right knee disability.

5.  Entitlement to service connection (including on a 
secondary basis) for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992, and November 1992 to September 1996.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which continued 10 percent disability evaluations for 
lumbosacral strain, a left ankle disability, and a left knee 
disability, respectively.  A November 2001 Decision Review 
Officer decision granted an increased rating of 20 percent 
for the lumbosacral strain.  The veteran's appeal, however, 
remains pending because the maximum schedular was not 
assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This matter also arises from a February 2001 rating decision 
from the RO in Houston, which denied claims of service 
connection for right knee and right ankle disabilities.  It 
appears that the Baltimore RO currently retains jurisdiction 
as indicated on January 2004 supplemental statement of the 
case.  

The veteran testified at February 2005 hearing before the 
undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Considering the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5102, 5103A, 5106, 5107, 
5126, this case requires additional evidentiary development.

Particularly, the veteran should be afforded a VA examination 
for the purposes of generating a sufficient nexus opinion 
regarding the claims of service connection, as well as to 
assess the current severity of service-connected 
disabilities, as illustrated below.

In terms of the veteran's claims for increased ratings, the 
February 2003 VA examination assessed the veteran's 
lumbosacral strain for purposes of service connection.  
Instead, for a decision to be rendered on this claim, an 
examination is needed to clarify the current severity of the 
veteran's service-connected low back disability.  The veteran 
testified that he had constant pain radiating down his leg, 
and that upon sneezing pain traveled down his leg.  The 
record also contains a private January 2002 MRI from M&S 
Imaging that found small concentric disc bulges L4-5 and L5-
S1.  Given this, a VA examiner should assess the current 
severity of the veteran's low back disability by including 
testing for all neurologic manifestations of any degenerative 
disc disease.  

Also, the veteran testified that his service-connected left 
knee popped and locked, and that he experienced laxity and 
looseness in the knee.  The February 2003 VA examination did 
not assess the veteran's left knee in terms of functional 
impairment, which is a crucial aspect of determining the 
current severity of a musculoskeletal disability.  Moreover, 
the veteran's left ankle was not sufficiently examined for 
rating purposes at the most recent VA examination-at his 
hearing, the veteran testified that he could not get through 
a day wearing low shoes, and that his ankle required a lot of 
support.

Finally, the VA examination did not offer a sufficient nexus 
opinion regarding service connection for the veteran's right 
knee and right ankle.  At his hearing, the veteran testified 
that he had hurt his right ankle in the military; a doctor 
gave him a brace, and took the veteran off of duty for a 
couple of weeks.  Since then, the veteran had been self-
treating.  Also, the veteran reported that a physician who 
performed his last left ankle surgery told the veteran that 
the right ankle was a result of how he walked due to his left 
ankle disability.  

In terms of his right knee, the veteran testified that when 
he had descended some steps his left knee stayed stiff and 
would not bend, and the veteran fell down the stairs hurting 
his right knee.  The record contains a February 1999 report 
from Baptist Health System that the veteran had fallen down 
concrete steps and hurt his right knee.  The clinical 
impression was acute knee sprain contusion.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Given the passage of time, the RO 
should obtain any current treatment 
records concerning the veteran's back, 
knees, and ankles.  Particularly, the 
RO should attempt to obtain records 
from the physician in San Antonio who 
performed the most recent ankle surgery 
(as identified by the veteran as his 
hearing).

2.  The veteran should be scheduled for 
a VA medical examination.  The RO 
should forward the veteran's claims 
file for review (with any additional 
evidence obtained by the RO).  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  (a)  The examiner should 
clarify the diagnosis of the veteran's 
low back disorder by performing all 
appropriate neurological/diagnostic 
testing, and assess the current 
severity of the low back disability by 
including range of motion studies, 
commentary as to extent of any painful 
motion or functional loss due to pain, 
weakness, and fatigability. (b)  The 
examiner should assess the current 
severity of the left knee and left 
ankle disabilities by including range 
of motion studies, commentary as to 
extent of any instability, painful 
motion or functional loss due to pain, 
weakness, and fatigability.  (c)  After 
a review of the veteran's service 
medical records and considering the 
veteran's medical history, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
any current right knee and right ankle 
disabilities are etiologically related 
to service, or, are proximately due to 
or the result of the service-connected 
left knee and/or left ankle, or were 
aggravated or permanently increased in 
severity due to or as a result of the 
service-connected left knee and/or left 
ankle.  

3.  Then, the RO should readjudicate 
the veteran's claims for an increased 
rating regarding a low back disability, 
a left knee disability, and a left 
ankle disability, as well as claims of 
service connection (including on a 
secondary basis) for a right knee 
disability, and right ankle disability.  
If the determinations of these claims 
remain unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide him a 
reasonable period of time to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




